DETAILED ACTION
	In the response filed 23 December 2021, claim 1 was amended.  Claims 1-10 are currently pending.  The 35 USC 102 rejections of claims 1-10 are maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, “Standard cell library design for sub-threshold operation”.
In reference to claim 1, Liu teaches: 
setting a first implant split case (Page 14, paragraph 1, non-uniform halo doping);
obtaining a plurality of characteristic parameters according to the first implant split case (Page 15, equation  2.4); 

 optimizing a channel parameter if the speed parameter is better than a previous speed parameter of a previous established standard cell (Page 52, Flowchart 1, Minimizing area delay constraints and Pages 57-58 new inverter is compared with the old inverter, the old inverter is a previous established standard cell); and 
establishing a standard cell if the channel parameter is optimized successfully (Page 52, Flowchart 1, Optimized Standard Cell).
wherein if the speed parameter is not better than the previous speed parameter or the channel parameter is not optimized successfully, a second implant split case is set before establishing the standard cell (Page 52, Flowchart 1, standard cell balancing operation comprising Transition Based Balancing and Current Based Balancing for no branch of Standard Cell Balancing Optimization and performing Minimizing Area Delay Constraints a 2nd time, wherein the cell has non-uniform halo doping per Page 14, paragraph 1).

In reference to claim 2, Liu teaches obtaining the plurality of characteristic parameters according to the second implant split case; and applying the plurality of characteristic parameters to the device delay metric so as to obtain the speed parameter (Page 52, Flowchart 1, standard cell balancing operation comprising Transition Based Balancing and Current Based Balancing for no branch of Standard Cell Balancing Optimization and performing Minimizing Area Delay Constraints a 2nd time, wherein the cell has non-uniform halo doping per Page 14, paragraph 1).
In reference to claim 3, Liu teaches collecting at least one cell data after setting the first implant split case (Page 13, last paragraph, Page 14, paragraph 1, short channel effect on cell). 

In reference to claim 5, Liu teaches wherein obtaining the plurality of characteristic parameters according to the first implant split case further comprises: obtaining a parasitic capacitance value by operating under an AC mode (equation 2.4 depletion capacitance is a type of parasitic capacitance).
In reference to claim 6, Liu teaches wherein the plurality of characteristic parameters comprise a saturation current value and a parasitic capacitance value (equation 2.4 depletion capacitance, velocity saturation).
In reference to claim 7, Liu teaches wherein the speed parameter is obtained by a CV/I metric (equation 2.4 is a CV/I metric).
In reference to claim 8, Liu teaches wherein the channel parameter comprises a depletion width ratio (equations 4.1 and 4.2).
In reference to claim 9, Liu teaches wherein the first implant split case a halo split parameter (Page 14, paragraph 1, non-uniform halo doping).
In reference to claim 10, Liu teaches obtaining the plurality of characteristic parameters according to the second implant split case; and applying the plurality of characteristic parameters to the device delay metric so as to obtain the speed parameter (Page 52, Flowchart 1, standard cell balancing operation comprising Transition Based Balancing and Current Based Balancing for no branch of Standard Cell Balancing Optimization and performing Minimizing Area Delay Constraints a 2nd time, wherein the cell has non-uniform halo doping per Page 14, paragraph 1).



Response to Arguments
Applicant's arguments filed 1 July 2021 have been fully considered but they are not persuasive. Applicant argues that Liu does not teach optimizing a channel parameter if the speed parameter is better that a previous speed parameter of a previously established standard  cell.
The examiner disagrees.  Liu teaches comparing the speed parameters of a new inverter versus an old inverter, the old inverter being a previous established standard cell in the example of pages 57-58 for minimizing area delay constraints.   Accordingly, Liu does teach optimizing a channel parameter if the speed parameter is better that a previous speed parameter of a previously established standard cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.B/Examiner, Art Unit 2851 



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851